DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 3/4/2022, claims 1-2, 9-10, and 16-17 have been amended. The currently pending claims considered below are claim 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Suriarachchi et al. (US Publication 2020/0159746 A1) and Wan et al. (US Publication 2017/0116295 A1) teach analogous art to the instant application, that of providing a data management system and data importing. Suriarachchi more specifically teaches performing concurrent data imports based on partitioned, multiple import sets utilizing a staging table. Wan more specifically teaches providing data mappings from source to targets for attributes based on customized columns. However, after careful consideration of the claim amendments and response (pages 2-10) filed on 3/4/2022 and the telephone interview held on 2/7/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Suriarachchi in view of Wan teaching the ability to derive client-defined columns and fields to be utilized in a data import process through partitioned, multiple import sets and a staging table from initially standard, system-wide columns and fields, but does not explicitly indicate generating and storing field mapping between custom staging field and the target field in a custom object group, the field mapping comprising records of parent/child relationships and utilizing the filed mapping to import data into a custom object in an application, as disclosed in independent claim 1 and similarly in independent claims 9 and 16.
The feature of utilizing field mapping for data importing is disclosed in claim 1, that recites “generating, after generating the custom object group, a field mapping between the custom staging field and the target field in the custom object group, wherein the field mapping comprises records of the parent/child relationship; storing the field mapping between the custom staging field and the target field and the parent/child relationship, in the custom object group; and importing data into the custom object in the application based on the data corresponding to the records of the parent/child relationship in the field mapping.”, and similarly in claims 9 and 16. Consequently, independent claims 1, 9, and 16 and dependent claims 2-8, 10-15, and 17-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dain (US Publication 2021/0124713 A1)
Dutt (US Patent 11,120,512 B1)
Kapoor (US Patent 10,423,639 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168